Citation Nr: 0011217	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-15 652	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder as secondary to Agent Orange (AO) exposure.  

2.  Entitlement to service connection for skin cancer, a 
sleep disorder and a prostate disorder as secondary to AO 
exposure.  

3.  Entitlement to service connection for memory loss, a 
urinary tract infection, and a kidney disorder.  

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs





INTRODUCTION

The veteran had active military service from March 1968 to 
October 1969.  

This appeal arose from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The RO in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a skin disorder as 
secondary to AO exposure.  The RO also denied the veteran's 
claims of entitlement to service connection for skin cancer, 
a sleep disorder and a prostate disorder as secondary to AO 
exposure and for memory loss, a urinary tract infection, and 
a kidney disorder.  

In October 1999 the Board of Veterans' Appeals (Board) 
remanded the veteran's appeal to satisfy the veteran's 
request for a hearing.  In February 2000 the veteran withdrew 
his hearing request.  

The case has been returned to the Board for further appellate 
review.  

The Board notes that in the April 1996 rating decision, the 
RO also declined to reopen a claim of entitlement to service 
connection for a back disorder.  The veteran perfected an 
appeal from that determination but in July 1998 the RO 
granted entitlement to service connection for a lumbosacral 
strain with degenerative disc disease with assignment of a 40 
percent evaluation effective June 26, 1995, date of claim.  
That decision constituted a full award of those benefits 
sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997)(overruling West v. Brown, 7 Vet. 
App. 329 and ruling that a notice of disagreement (NOD) 
applies only to the element of the claim being decided, such 
as service connectedness.  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a skin disorder as secondary to AO exposure 
when it issued an unappealed rating decision in April 1994.  

2.  The evidence submitted since the April 1994 rating 
decision is neither wholly duplicative nor cumulative, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The claim of entitlement to service connection for a skin 
disorder as secondary to AO exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

4.  The claim of entitlement to service connection for skin 
cancer, a sleep disorder and a prostate disorder as secondary 
to AO exposure is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

5.  The claim of entitlement to service connection for memory 
loss, a urinary tract infection, and a kidney disorder is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the final April 1994 
determination wherein the RO denied the claim of entitlement 
to service connection for a skin disorder as secondary to AO 
exposure is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1999).

2.  The claim of entitlement to service connection for a skin 
disorder (other than skin cancer) is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection skin 
cancer, a sleep disorder and a prostate disorder as secondary 
to AO exposure is not well grounded.  38 U.S.C.A. § 5107.  

4.  The claim of entitlement to service connection for memory 
loss, a urinary tract infection, and a kidney disorder is not 
well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
skin disorder as secondary to AO 
exposure.  

Factual Background

The evidence which was of record prior to the April 1994 
rating decision wherein the RO denied entitlement to service 
connection for a skin disorder as secondary to AO exposure is 
reported in pertinent part below.

Service medical records show that at the time of the 
veteran's enlistment examination in February 1968 his skin 
was normal with the exception of various marks and scars.  By 
history he denied skin diseases.  

In April 1968 the veteran reported itching all over.  There 
was a question of an allergy to wool.  

Service medical records from October 1968 note treatment for 
jungle rot affecting the hands and fingers as well as the 
left leg/foot.  A dermatology consultation noted crusty 
weeping lesions on the left leg and back of the neck.  
Duration was listed as two months.  The impression was 
pyoderma.  Notations from January 1969 indicate that jungle 
rot persisted.  



A March 1969 report indicated that the veteran received 
shrapnel wounds due to enemy action while engaging the enemy 
in connection with Operation Swift in September 1968 in the 
Republic of Vietnam.  He was recommended for the Purple Heart 
Award. 

The veteran's record of service DD Form 214MC, noted awards 
including a Combat Action Ribbon, a Purple Heart Medal, a 
Presidential Unit Citation, a Vietnam Service Medal with 
three stars, and a Vietnam Campaign Medal with device.  
Service personnel records also showed service in the Republic 
of Vietnam and a "combat history" of participation in 
several operations from September 1968 to November 1968.  

Other records from 1969 indicate that the veteran received 
treatment for wart type growths on the feet.  

On discharge from active duty the veteran's skin was normal 
except for various marks and scars.  There was no diagnosis 
of a skin disorder.  

A VA examination was conducted in November 1974.  The 
examination focused on shell fragment wounds to the lower 
extremities.  There was no indication of a skin disorder. 
Treatment records from 1971 and 1972 likewise showed no 
indication of a skin disorder.  

In a statement submitted in September 1990 the veteran 
asserted that he was exposed to AO in service and had had a 
recurrent skin rash.  

A VA hospitalization report from September 1990 and 
associated follow-up records from October and November 1990 
were received.  The veteran was seen for back problems.  
There was no indication of a skin rash or other skin 
disorder.  


The April 1994 RO denial of service connection for a 
"recurrent skin rash due to herbicide exposure" was made on 
the basis of the evidence of record specifically including 
the service medical records, the VA examination report of 
November 1974, and the VA hospitalization and outpatient 
records from September through November 1990.  

The RO determined that veteran was treated in service for 
"jungle rot."  The remainder of the evidence of record was 
silent for any diagnosed skin disorder.  The disorder in 
service was acute without any residuals shown.  

Furthermore a presumption of service connection based on 
exposure to herbicides in Vietnam was not warranted for a 
disease other than those for which VA has found a positive 
association to herbicide exposure.  The RO found that the 
veteran did not have a diagnosis of any disorder for which 
the presumption was available including chloracne.  

The veteran was notified of the rating decision by letter 
dated in April 1994 sent to his address of record.  

In June 1995 the veteran reported that he had a "skin 
condition/problems."  In a later statement submitted in 
January 1996 he specified that he had various skin disorders 
including beginning and advanced cancerous areas on his arms, 
face, ears, nose and eyebrow areas.  

A VA social and industrial survey was provided in March 1996.  
The veteran focused mainly on his combat experiences and his 
back but did report that he had jungle rot on his hands in 
service with an ongoing rash after service.  

A VA dermatology examination was conducted in April 1996.  
The veteran had various complaints including a recurrent or 
off and on itch or slightly dry skin on his dorsal arms, a 
history of groin fungus, shell fragment scars, and 
precancerous lesions on his face.  

The veteran stated that his itchy and dry skin disappeared 
without treatment.  He stated that he had had it since he was 
in Vietnam.  The groin fungus reportedly started only two 
years before and had been waxing and waning.  He reported 
treatment in the form of a pill and ointment, which caused 
the fungus to clear completely.  He denied any treatment of 
the feet.  

An examination was conducted after which the examiner made 
the following pertinent diagnoses:  history of actinic 
keratoses treated in the past with no evidence of persistence 
or recurrence; history of tinea cruris treated in the past 
that appeared to be completely resolved; and complaint of 
recurrent pruritic eruption on his dorsal arms, especially in 
the summer, that could be a type of photodermatitis or 
contactant.  

The examiner stated that photodermatitis was less likely 
given that the veteran did not have symptoms in the "V of 
the neck" or on the face.  It was also noted that there was 
no evidence of chloracne.  There were not typical erosions on 
his dorsal hands or face or stigmata of possible porphyria.  
The dry skin eruption on his arms was felt to possibly be 
photo-related.  There did not appear to be porphyria cutanea 
tarda or another AO related cause.  The tinea in his groin 
appeared to be of recent history.  

The examiner explained that the veteran's feet were not 
examined because he denied any problems with his feet.  
Overall he had a variety of skin complaints, none of which 
appeared to be related to exposure to AO or otherwise to any 
problems encountered in service.  

In June 1997 the veteran submitted VA treatment records from 
1970 to 1979.  Most of these pertain to treatment of the back 
and other orthopedic complaints.  However, a record from 
August 1979 showed that he was seen for jungle rot of the 
feet.  He reported itching on his feet for several years.  
The assessment was tinea pedis.  

In the course of a neuropsychiatric consultation from 
December 1997 the veteran incidentally noted head itching and 
bumps on the forehead which he attributed to medication.  No 
diagnosis of a skin disorder was made.  

The veteran was hospitalized through VA in February and March 
1998 for a post traumatic stress disorder (PTSD) program.  He 
gave a history of exposure to AO in Vietnam.  During the 
hospitalization, red, brownish petechial patches were 
observed.  These were generally in annular or linear 
formations and seemed to disappear in 24 hours and reappear 
in various locations over the lower extremities.  These were 
felt to be consistent with the diagnosis of pigmented 
purpuric dermatosis.  


Criteria

If no NOD is filed within the prescribed period, the action 
or determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part.  38 C.F.R. § 3.104(a).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio, 1 Vet. 
App. 140, 145.  

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. 273, 
283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.

The Court noted in Elkins, and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge supra, the 
Federal Circuit Court "effectively decoupled" the 
determinations of new and material evidence and well 
groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins, 12 Vet. 
App. 209; Winters, 12 Vet. App. 203.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, not permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  


Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, for example, in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  


A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in service under the appropriate circumstances 
even though there is no evidence of such disease during the 
period of service.  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that certain listed diseases including chloracne or 
other acneform disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6) (1999).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and certain defined soft-tissue sarcomas shall be service-
connected if the requirements of §3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of § 
3.307(d) are also satisfied.  

The term "soft-tissue sarcoma" includes the following:  adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 



mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (1999).  

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to a herbicide agent.

It has been held that where a claim is filed under a 
presumptive provision, the veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
That is to say that if service connection is not supported 
under a presumptive paragraph, a determination must be made 
whether the disease was actually incurred in or aggravated by 
service.  The veteran could also seek presumptive service 
connection on another ground if applicable.  

Malignant tumors may also be presumptively service connected 
as a chronic disease if manifested to a compensable degree 
within one year after service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1999).  Chronic idiopathic purpura, scleroderma and diseases 
that may affect the skin including systemic lupus 
erythematosus and sarcoidosis are also listed chronic 
diseases for which presumptive service connected is provided.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 



For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). In addition, in 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  
See also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.  

Analysis

New and material evidence

The appellant seeks to reopen his claim of entitlement to 
service connection for a skin disorder as secondary to AO 
exposure, which the RO denied in April 1994.  Specifically 
the veteran asserts that he has a recurrent skin rash 
affecting various parts of his body since service.  A 
separate claim of entitlement to service connection for skin 
cancer is addressed below.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans, 9 Vet. App. 273. 

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.  

The evidence of record at the time of the April 1994 rating 
decision consisted of the service medical records, a VA 
examination from November 1974 which was not for the purpose 
of evaluating a skin disorder, and VA and outpatient 
treatment records from September through November of 1990.  

The basis of the April 1994 decision was that the veteran's 
treatment in service was acute and that after service no 
residuals were shown.  After discussing the inservice 
findings the RO wrote "Other cited objective medical 
evidence is silent for treatment of or complaints of skin 
condition."  Furthermore there was no diagnosis of chloracne 
or any other disease with skin manifestations for which a 
presumption of service connection based on exposure to 
herbicides in Vietnam was warranted.  

The evidence submitted since the RO April 1994 final denial 
is largely new evidence that was not previously considered.  
The veteran attended VA examinations including a VA 
dermatology examination and other treatment records were 
obtained as well.  




Upon review of the evidence added to the record since the 
April 1994 rating decision the Board observes that the 
veteran has still not submitted evidence that he has a 
disease for which a presumption of service connection based 
on exposure to herbicides is available.  38 C.F.R. 
§ 3.309(e).  There is no diagnosis of chloracne or any other 
disease consistent with chloracne and there is no diagnosis 
of soft tissue sarcomas or of skin manifestations of 
porphyria cutanea tarda.  

However, unlike in 1994, the record now contains VA 
examination reports and post service medical records showing 
treatment in the 1970's for tinea pedis of several years 
duration, claimed as jungle rot of the feet, and multiple 
other skin complaints including a dry itching skin condition 
which has not been decisively diagnosed, and resolved tinea 
cruris or a fungus infection of the groin.  A diagnosis of a 
pigmented purpuric dermatosis was made in 1998, although a 
later record shows that this apparently cleared up after 
treatment.  

In the case of skin disorders, absence of findings on any 
given examination is not necessarily conclusive proof that 
there is no disability if the disability has active and 
inactive phases, Ardison v. Brown, 6 Vet. App. 405, 1994.   

In short, the evidence submitted after April 1994 is 
overwhelmingly new in that it was largely not previously of 
record and not merely cumulative or duplicative of the 
evidence previously considered (service medical records and 
post service records showing no skin disorder).  

This new evidence bears directly and substantially on the 
basis of the prior denial, the lack of evidence of a residual 
skin disorder after service. The veteran's testimony and 
medical records are also material in that they show 
continuity of symptomatology after service.  The new evidence 
submitted by him is credible and competent, and bears 
directly and substantially on the issue at hand.  Therefore 
the appellant's claim is reopened.  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material evidence 
cases.  Under the Elkins test, VA must first determine 
whether the veteran has submitted new and material evidence 
under 38 C.F.R. § 3.156 to reopen the claim; and if so, VA 
must determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters, 12 Vet. App. 203; 
Elkins, 12 Vet. App. 209.

As new and material evidence has been submitted, the Board's 
analysis must proceed to a determination of whether the 
appellant's reopened claim is well grounded; and if so, to an 
evaluation of the claim on the merits.  

Well groundedness

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois, 6 Vet. App. 136, 139;  Grottveit, 5 Vet. 
App. 91, 92.  Because the veteran has failed to meet this 
burden, the Board finds that his claim of entitlement to 
service connection for a skin disorder as secondary to AO 
exposure is not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim:  (1) medical evidence of a current 
disability;  (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury;  and, (3) medical evidence of a nexus between the 
claimed inservice injury or disease and a current disability.  
See Caluza, supra.  

The Board's review of the evidentiary record discloses that 
the veteran received treatment in service in Vietnam for 
jungle rot and pyoderma.  He received treatment in the late 
1970's for jungle rot affecting the feet, by history of 
several years duration.  

The medical evidence from the 1990's shows treatment of skin 
symptoms in the groin, the arms, and the legs.  Various 
diagnoses were considered including actinic keratoses, tinea 
cruris a recurrent pruritic eruption that could be a type of 
photodermatitis or contactant, and a purpuric dermatosis.  

However, the claim is not well grounded because the veteran 
has not submitted probative medical evidence of a nexus 
between a current diagnosis and the treatment in service.  In 
fact, there is medical opinion that his skin symptoms are not 
related to AO exposure or otherwise to his service.  

VA may not rely on its own unsubstantiated medical judgment 
and is incompetent to, in essence, formulate medical 
diagnoses or make conclusions on questions of etiology in the 
absence of medical evidence.  See Thurber v. Brown, 5 Vet. 
App. 119, 122 (1993); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The veteran clearly had skin problems in service 
and has skin problems now.  Unfortunately medical evidence 
associating post service findings with in service findings is 
necessary.  The Board cannot say whether what the veteran has 
now is the same disease as was shown in service or whether it 
is related.  That is a question that only a competent medical 
expert could answer.  

Simply put, there is no evidence that the veteran currently 
has a chronic acquired disorder of the skin which developed 
in service or during an applicable presumption period.  
Competent medical evidence does not exist of a relationship 
between any currently diagnosed skin disorder and the 
symptomatology reported in service.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1990); 
Savage, 10 Vet. App. 488.

In essence, the veteran's claim is based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  His 
clearly alleging a fact which is beyond his competence to do 
so.  Espiritu, 2 Vet. App. 492;  King, 5 Vet. App. 19, 21.  



While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King, 5 Vet. App. 19, 
21.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, 6 Vet. App. 136, 139, the veteran's lay 
opinion is an insufficient basis upon which to find his claim 
well grounded.  Espiritu, 2 Vet. App. 492.  

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, 2 Vet. App. 609, 
611, the appellant's reopened claim of entitlement to service 
connection for a skin disorder as secondary to AO exposure 
must be denied as not well grounded.  

The veteran has been notified of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence of any post service medical evidence that has not 
already been requested and/or obtained that would well ground 
his claim. 38 U.S.C.A. § 5103(a) (West 1991); McKnight, 131 
F.3d 1483; Epps, 126 F.3d 1464.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the claim for service connection for a skin disorder is 
not well grounded, the doctrine of reasonable doubt has no 
application to the veteran's case.  


As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based on a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  
Winters, 12 Vet. App. 203, 206; Elkins, 12 Vet. App. 209, 
218-19.

The Board has already determined that new and material 
evidence was submitted to reopen the claim of entitlement to 
service connection for a skin disorder and that the claim is 
not well grounded.  The first element was met.  The second 
element of the test was not met.  Accordingly, the Board's 
analysis must end here.  Butler, 9 Vet. App. at 171.


II.  Entitlement to service connection 
for skin cancer, a sleep disorder and a 
prostate disorder as secondary to AO 
exposure and for memory loss, a urinary 
tract infection, and a kidney disorder.  

Factual Background

Service medical records show that at the time of the 
veteran's enlistment examination in February 1968 his skin 
was normal with the exception of various marks and scars.  
Urinalysis was negative as was examination of the abdomen and 
viscera and the genitourinary system.  The prostate was 
normal.  

By history the veteran denied kidney trouble, kidney stones, 
blood in the urine, frequent or painful urination, sugar or 
albumin in the urine, frequent trouble sleeping, and skin 
diseases.  He reported a head injury with headache, dizziness 
or fainting spells, and periods of unconsciousness and 
explained that that he had been struck by a car and had a 
skull fracture with headaches and unconsciousness.  

Service medical records from October 1968 note treatment for 
jungle rot affecting the hands and fingers as well as the 
left leg/foot.  A dermatology consultation noted crusty 
weeping lesions on the left leg and back of the neck.  The 
impression was pyoderma.  There was no indication of cancer.  

Records from November and December 1968 noted that the 
veteran had a history of pain in various joints and 
"slightly" high or elevated uric acid levels.  Gout was 
considered but there was no indication of a kidney disorder 
or urinary tract infection.  

A March 1969 report indicated that the veteran received 
shrapnel wounds due to enemy action while engaging the enemy 
in connection with Operation Swift in September 1968 in the 
Republic of Vietnam.  He was recommended for the Purple Heart 
Award.  

On discharge from active duty the veteran's skin was normal 
except for various marks and scars.  Urinalysis was negative.  
His abdomen, viscera and genitourinary system were normal, as 
was his prostate.  There was no indication of difficulty 
sleeping, or memory loss.  

A VA examination was conducted in November 1974.  Lab results 
were taken but the significance of the results, if any, was 
not discussed.  The examination focused on shell fragment 
wounds to the lower extremities.  There was no indication of 
skin cancer.  Treatment records from 1971 and 1972 likewise 
showed no indication of skin cancer, a sleep disorder, a 
prostate disorder, memory problems, a urinary tract 
infection, or a kidney disorder. 

In a statement submitted in September 1990 the veteran 
asserted that he was exposed to AO in service and had had a 
recurrent skin rash.  

A VA hospitalization report from September 1990 and 
associated follow-up records from October and November 1990 
were received.  The veteran was seen for back problems.  

The discharge report noted that the abdomen was normal as was 
the prostate and the genitalia.  There was no indication of a 
prostate disorder, a urinary tract infection, or a kidney 
disorder.  There was no indication of any skin cancer.  Lab 
results were provided but the significance of the results, if 
any, was not discussed.  Urinalysis was reportedly negative.  
The veteran was oriented.  There was no indication of memory 
deficit or a sleep disorder.  

Occupational and physical therapy reports noted a history of 
poor sleeping (three to four hours per night) for three to 
four months.  

In June 1995 the veteran reported that he had numerous 
medical disorders including skin cancer, a sleep disorder, 
loss of memory, a urinary tract disorder, kidney problems, 
and residuals of AO exposure.  

In a later statement submitted in January 1996, the veteran 
specified that he had beginning and advanced cancerous areas 
on his arms, face, ears, nose and eyebrow areas.  He also 
reported that he had a prostate infection, and other problems 
including lack of sleep.  

The veteran's record of service DD Form 214MC, noted awards 
including a Combat Action Ribbon, a Purple Heart Medal, a 
Presidential Unit Citation, a Vietnam Service Medal with 
three stars, and a Vietnam Campaign Medal with device.  
Service personnel records also showed service in the Republic 
of Vietnam and a "combat history" of participation in 
several operations from September 1968 to November 1968.  

A VA social and industrial survey was provided in March 1996.  
The veteran focused mainly on his combat experiences and his 
back.  He reported some treatment for skin problems but did 
not report any skin cancer.  He added that he had a prostate 
infection.  

At the interview the veteran denied difficulty going to sleep 
but stated that he would wake up often during the night, an 
average of three to four times per night, and would have 
nightmares "three to four hours per month" with nightly 
night sweats.  

VA examinations were conducted in March and April 1996.  

During the VA urology examination the veteran related that he 
developed a rather sudden onset of urinary urgency and urge 
incontinence about two years before.  He stated that at that 
time he would frequently lose urine in his attempts to make 
it to the bathroom when the urge struck him.  He reported 
double voiding especially with drinking large amounts of 
coffee and nocturia averaging once per night.  There was no 
report of burning, stress incontinence, or difficulty in 
starting the urinary stream and no blood in the urine.  He 
denied a prior history of kidney stones or past 
pyelonephritis.  He reported that he had received a VA 
diagnosis of prostatitis based on white blood cells in his 
urine and was treated with antibiotics without improvement of 
his symptoms.  After examination the relevant diagnosis was 
prostatitis. 

During the VA psychiatric examination the veteran reported 
frequent awakenings and difficulty falling asleep, frequent 
night sweats and nightmares about Vietnam.  The examiner 
noted that sleeping problems were part of the criteria for 
PTSD.  

The veteran's wife also reported that the veteran would snore 
and frequently stop breathing.  The examiner stated that 
"one wonders if he does not have a sleep apnea problem."  

Mental status examination showed cognitive function to be 
"reasonably good" although he appeared to be on the "dull 
side."  Testing showed no specific evidence of cognitive 
impairment.  No diagnosis was made of a sleep disorder.  

The dermatology examination in April 1996 noted various 
complaints including of precancerous lesions on the face.  An 
examination was conducted after which the examiner made a 
diagnosis of a history of actinic keratoses treated in the 
past with no evidence of persistence or recurrence.  Overall 
the veteran had a variety of skin complaints, but cancer was 
not diagnosed and none of the complaints appeared to be 
related to exposure to AO or otherwise to any problems 
encountered in service.  


A VA hospitalization report from April and May 1996 noted 
various psychological diagnoses.  The veteran reported, in 
pertinent part, decreased sleep and concentration.  His past 
medical history was relevant for benign prostatic hypertrophy 
and he was receiving antibiotics for a urinary tract 
infection.  An abdominal ultrasound was negative.  On mental 
status examination the veteran had some difficulty with 
attention and concentration but had good memory.  A chemistry 
panel was described as unremarkable.  

In June 1996 various urology lab results were received but 
these were not interpreted and the significance of the lab 
results is unclear.  

The veteran underwent a VA sleep disorders workup in June 
1996.  The evaluation was for loud snoring and spousal-
witnessed apneas.  He felt that his major problem was 
inability to fall asleep and to return to sleep after 
awakening.  He also reported nightmares and flashbacks to 
Vietnam.  Treatment consisted of Trazodone.  The veteran's 
wife recalled that the veteran had snored since they were 
married 23 years before.  There were times when he stopped 
breathing in his sleep.  

The assessment was that complaints pertaining to sleep onset 
and maintenance insomnia most likely were "a reflection of 
his depression."  The history also suggested a possible 
rapid eye movement (REM) behavior disorder, sleep disordered 
breathing and periodic leg movements during sleep.  

Overnight polysomnography was performed.  The assessment was 
that studies revealed no apneas or hypopneas.  There was 
snoring during REM sleep just prior to termination of the 
study.  Sleep maintenance insomnia was related to PTSD (fear 
of returning to sleep after waking from a bad dream) and 
probably depression.  The test showed period limb movements 
in sleep (PLMS) and an abnormal arousal index but the veteran 
did not have daytime sleepiness and his fatigue was felt to 
possibly relate to depression rather than PLMS associated 
arousals.  No treatment was recommended for PLMS.  

A report from January 1997 notes that the veteran was 
hospitalized for a penile implant.  He was noted to have 
Peyronie's Disease with increased penile curvature and 
decreased erectile strength.  He also complained of increased 
urinary frequency but no changes in stream or symptoms of 
straining.  An examination was conducted and lab results were 
received but no diagnosis was made of urinary tract 
infections or of a kidney disorder.  

In June 1997 the veteran submitted VA treatment records from 
1970 to 1979.  Most of these pertain to treatment of the back 
and other orthopedic complaints.  There was no assessment of 
skin cancer, a sleep disorder, a prostate disorder, urinary 
tract infections, a kidney disorder or memory loss.  

A psychiatry note from June 1997 noted that the veteran was 
functioning with multiple physical limitations including 
urinary difficulties.  There was no sign of memory impairment 
on examination.  

A September 1997 report noted complaints of urinary urgency.  
The veteran's wife stated that he had no memory at all.  Lab 
tests were normal.  The examiner felt that decreased memory 
and forgetfulness may be part of his depression.  He was 
referred to the VA Dementia Clinic as well as to the Urology 
Clinic.  

In November 1997 a neuropsychiatric workup was conducted for 
memory problems, forgetfulness and decreased reaction time.  
The duration of the symptoms was reported to be five years 
with progressive worsening over the previous two years.  His 
past history was found to be "significantly associated" 
with depression, PTSD and substance abuse.  He also had a 
history of head trauma without loss of consciousness as a 
child.  He reported long time insomnia and nightmares related 
to PTSD.  The previous sleep study results were reviewed.  

The veteran incidentally reported a history of urinary 
urgency and frequency but he denied incontinence.  After 
workup the assessment, in pertinent part, was mild memory 
impairment with confounders including depression and PTSD.  




A medical certificate submitted in connection with a claim 
for aid and attendance noted that the veteran was suffering 
from decreased memory and a cognitive disorder.  

VA examinations were conducted for purposes of determining 
need for aid and attendance in November 1997.  On the general 
examination the veteran's entire medical history was 
reviewed.  After an examination the only diagnosis made 
relevant to the issues on appeal was possible dementia versus 
just slow mental functioning secondary to depression.  There 
was no diagnosis of skin cancer, a sleep disorder, 
prostatitis, urinary tract infections, or a kidney disorder.  
Prior laboratory results were reviewed and found to be 
negative.  

A neuropsychiatric consultation was conducted in December 
1997.  A lengthy interview was accomplished and testing was 
administered.  The impression was that the veteran showed 
variable concentration and memory on examination.  Language 
skills, old learned information and visuospatial construction 
were intact.  

There was no evidence of a dementia syndrome.  The examiner 
noted that the veteran was undergoing an evaluation for 
treatable causes of memory disorders.  If none were found it 
would be likely that his cognitive dysfunction was related to 
depression and PTSD.  Although the veteran attributed his 
confusion to Paxil this was not a usual side effect of that 
medication.  

Another December 1997 VA report noted that the veteran's 
cognitive deficit consisted of difficulty with concentration 
and with his ability to attend to a task.  This was most 
consistent with depression and PTSD.  There was no evidence 
of any global dementing disorder or problems with cognition 
beyond primarily verbal memory which could well affect his 
ability to concentrate.  

A computed tomography (CT) of the head in December 1997 was 
negative.  

Another follow-up report from December 1997 noted that the 
veteran complained of numerous problems including chronic 
prostatitis, Peyronie's Disease with an implant in January, 
chronic bladder infection and a lot of problems with short 
term memory.  The examiner stated that the neuropsychiatric 
evaluation showed significant cognitive impairment.  The 
diagnoses were PTSD, major depression and "cognitive 
problems."  

A report from a VA social worker received in December 1997 
noted that symptoms associated with PTSD and depression 
included difficulty with concentration, short term memory 
loss, and nightly sleep disturbance.  PTSD was felt to be 
aggravated by other medical problems including chronic 
prostatitis, and chronic bladder infection. 

January 1998 reports noted that the veteran was taking Cipro 
for prostatitis.  He was evaluated by the Dementia Clinic and 
had had a CT scan.  He was felt not to have dementing illness 
and his cognitive defects seemed to be secondary to 
depression.  

Another report from January 1998 notes that the veteran was 
using Trazadone for sleep but his wife stated that he snored 
more often.  Past sleep studies had been negative.  

A February 1998 report from the veteran's VA psychiatrist 
stated that neuropsychiatric testing in November 1997 showed 
impairment in attention, concentration and memory.  Sleep 
disturbances including difficulty falling or staying asleep, 
difficulty concentrating, and difficulty recalling important 
aspects of traumatic events were all symptoms of PTSD and 
were included in the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) diagnostic criteria 
for PTSD.  

The veteran was hospitalized through VA in February and March 
1998 for a PTSD program.  The hospital report discusses the 
veteran's various medical problems including chronic 
prostatitis with benign prostatic hypertrophy.  The veteran 
gave a history of exposure to AO in Vietnam.  

A mental status examination showed to veteran to be alert 
with linear thoughts.  His recall was intact for remote and 
recent events.  During the hospitalization the veteran was 
noted to have symptoms consistent with pigmented purpuric 
dermatosis.  There was no indication of skin cancer.  Lab 
results showed a slightly elevated white blood cell count but 
tests including urinalysis and chemistries were otherwise 
normal.  

A March 1998 report from the veteran's psychiatrist noted 
that PTSD symptoms included impairment in attention, 
concentration and memory as well as difficulty falling or 
staying asleep.  

A December 1998 report noted that the veteran was snoring 
loudly.  It was noted that the past sleep study did not yield 
much other than associating his problem with PTSD.  He 
reported that his sleep remained disrupted.  He reported that 
he would feel pretty rested upon waking but would become 
tired during the day.  He reported that he thrashed in his 
sleep.  The only diagnosis was PTSD.  


Criteria

As noted previously above service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  See 
also 38 C.F.R. § 3.303(a),(b),(d) supra.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As noted previously, a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service under the 
appropriate circumstances even though there is no evidence of 
such disease during the period of service.  

The diseases listed in 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except for chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, acute and 
subacute peripheral neuropathy and respiratory cancers.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service certain defined soft-tissue 
sarcomas shall be service-connected if the requirements of 
§3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  The 
term "soft-tissue sarcoma" includes the following:  adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

As noted above, where a claim is filed under a presumptive 
provision, the veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee, 34 F.3d 1039.  That is to say that if service 
connection is not supported under a presumptive paragraph, a 
determination must be made whether the disease was actually 
incurred in or aggravated by service.  The veteran could also 
seek presumptive service connection on another ground if 
applicable.  

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to a herbicide agent.

Malignant tumors are a listed chronic disease that may be 
presumptively service connected if manifested to a 
compensable degree within one year after service as are 
nephritis and organic diseases of the nervous system.  
38 C.F.R. §§ 3.307, 3.309(a) (1999).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  


Skin cancer

The veteran asserts that he has cancerous skin lesions which 
he feels are related to exposure to AO in Vietnam.  

First, and this holds true with all of the claims pertaining 
to asserted AO exposure, the veteran clearly did serve in 
Vietnam and therefore very well may have been exposed to AO 
or another herbicide while there.  However, as the pertinent 
regulations make clear, only those veterans who show that 
they have a disease recognized by VA as having a relationship 
to AO exposure are entitled to the presumption of AO exposure 
based on qualifying service in Vietnam.  McCartt, supra.

Nonetheless, in the veteran's case exposure to AO is not the 
dispositive question.  Regardless of whether or not there was 
AO exposure, presumptive service connection under 38 C.F.R. 
§ 3.309(e) is only provided for a limited number of 
disabilities of which "skin cancer" used generically is not 
one.  A number of soft tissue sarcomas are listed under 
38 C.F.R. § 3.309(e).  However, the veteran does not have a 
diagnosis of any of these.  Therefore there is no basis for 
entitlement to a service connection using the herbicide 
regulations.  

In accordance with the Combee case, applicability of other 
presumptive periods was considered (specifically presumptive 
service connection for chronic diseases under 38 C.F.R. 
§ 3.309(a)) as was direct service connection.  38 C.F.R. 
§ 3.309(a) lists malignant tumors or tumors of the brain, 
spinal cord, or peripheral nerves as a disease which can be 
presumed to have been incurred in service if manifested to a 
compensable degree within a year after service.   

However, the veteran's claim is nonetheless not well grounded 
because the veteran does not have a diagnosis of a malignant 
tumor of the skin.  The only diagnosis was a history of 
actinic keratoses treated in the past with no evidence of 
persistence or recurrence.  Therefore the claim is not well 
grounded.  38 C.F.R. §§3.303, 3.307, 3.309; Caluza, 7 Vet. 
App. 498; Brammer, 3 Vet. App. 223, 225.  

The veteran has failed to establish well groundedness on a 
direct basis as well.  There was no diagnosis of skin cancer 
in service for the purposes of 38 C.F.R. § 3.303(a) or (b).  
The evidence as a whole does not show that the veteran has 
skin cancer related to his service.  38 C.F.R. § 3.303(d).  
In essence, there is no in service or post service evidence 
of skin cancer.  



Sleep disorder

The veteran asserts that he feels that a sleep disorder is 
related to AO exposure in service.  Again, without reaching 
the issue of whether there was AO exposure or not, a sleep 
disorder is not a disability for which presumptive service 
connection is available pursuant to 38 C.F.R. § 3.309(e).  
The list of disabilities having a relationship to AO exposure 
does not include a sleep disorder, listed as such.  

A sleep disorder is likewise not a listed chronic disorder 
under 38 C.F.R. § 3.309(a).  The Board recognizes that 
fatigue or difficulty sleeping may be a function of another 
disorder.  

Considering direct incurrence, the veteran does appear to 
have a sleep disorder and therefore has satisfied the 
requirement under Caluza and Brammer of a present disability.  
In this regard the evidence clearly demonstrates that the 
veteran has insomnia with difficulty going to sleep and 
maintaining sleep.  However, the evidence also shows rather 
unequivocally that the veteran's insomnia is not a discrete 
sleep disorder but rather is a function of the service 
connected psychiatric disorder of PTSD with depression.  

As PTSD is already service connected, the veteran is already 
being compensated for all of his PTSD symptoms including any 
associated sleep difficulties.  

The veteran has asserted that he has a disorder manifested by 
snoring and sleep apnea in addition to his insomnia although 
no sleep apnea has been documented through testing.  There is 
also some evidence of abnormal leg movements during sleep 
which was not felt to require any treatment.  



However, even to the extent that the veteran has additional 
sleep related symptoms, his claim cannot be considered to be 
well grounded because the service medical records do not show 
any treatment for, or report of, a sleep disorder manifested 
by snoring, sleep apnea or abnormal leg movements.  Moreover, 
he has not submitted (and the claims folder does not contain) 
competent medical evidence relating these symptoms to his 
service or to a service connected disability.  38 C.F.R. 
§§3.303, 3.307, 3.309; Caluza, supra.  

Prostate disorder

Prostate cancer is a disease which is recognized to have a 
relationship to AO exposure and for which presumptive service 
connection is provided pursuant to 38 C.F.R. § 3.309(e).  
However, the veteran does not have a diagnosis of prostate 
cancer.  Accordingly the provisions of 38 C.F.R. § 3.309 are 
not for application.  

Pursuant to Combee, direct service connection was considered 
for prostatitis but this was first shown many years after 
service.  There was no inservice treatment for prostatitis.  
Moreover there is no medical evidence of a nexus between 
prostatitis and his military service or between prostatitis 
and any service connected disability.  

Accordingly the claim of entitlement to service connection 
for prostatitis is not well grounded.  38 C.F.R. §§3.303, 
3.307, 3.309; Caluza, supra.


Memory loss

The claims folder contains copious amounts of evidence 
showing that the veteran has a current cognitive impairment.  
Therefore the current disability prong of the Caluza/Brammer 
test is satisfied.  

However, there is no evidence of treatment for memory loss or 
other cognitive impairment in service.  Therefore, there is 
no evidence of direct incurrence for the purposes of 
38 C.F.R. § 3.303(a) and there is certainly no showing of a 
chronic disability in service as set forth in 38 C.F.R. 
§ 3.303(b).  

The veteran stated at his Decision Review Officer conference 
in May 1998 that he felt that his memory loss may have been 
related to AO exposure.  Neither memory loss nor a cognitive 
disorder is listed under 38 C.F.R. § 3.309(e) as a disability 
that can be associated with AO exposure.  Organic disease of 
the nervous system is a chronic disease under 38 C.F.R. 
§ 3.309(a) that is presumptively service connected if shown 
to a compensable degree within a year after service.  
However, no cognitive impairment was shown within a year 
after the veteran's service or for many years after that.  
Accordingly there is no basis upon which to well ground the 
claim using a presumptive provision.  

Service connection can be established for a disorder shown 
many years after service if all of the evidence of record 
shows that the disability was incurred in service or is 
related proximately to a service connected disability.  
38 C.F.R. §§ 3.303(d), 3.310.  There is no competent medical 
evidence of record in the veteran's case establishing a nexus 
between post service cognitive problems and the veteran's 
service.  Therefore the veteran's claim based on direct 
incurrence is not well grounded. 38 C.F.R. §§3.303, 3.307, 
3.309; Caluza, supra.

In fact, the evidence suggests that the veteran's cognitive 
problems primarily consist of difficulty with attention and 
short term memory and are most likely a function of PTSD with 
depression - a disability for which the veteran is already 
service connected.  There does not appear to be any dementing 
disease or other cognitive disability apart from symptoms 
attributable to PTSD and there is no indication of a separate 
disorder secondary to PTSD.  


Urinary tract infection and a kidney disorder

The medical evidence of record shows that the veteran has 
reported in recent years a history of various genitourinary 
problems.  However, despite numerous workups there in no 
competent medical evidence of a current chronic disorder 
manifested by urinary tract infections or of a kidney 
disorder.  Therefore the claim is not well grounded.  Caluza, 
7 Vet. App. 498; Brammer, 3 Vet. App. 223, 225.  


It appears that the veteran's primary genitourinary problems 
consist of prostatitis and Peyronie's Disease treated with a 
penile implant.  He does complain of urinary frequency and 
urgency and has reported incontinence and a history of 
bladder infections.  

However, even if the veteran has current bladder infections 
as claimed or current urinary tract infections or a kidney 
infection, the claim would still be not well grounded because 
the claim lacks competent medical evidence linking any such 
disorder to his service or to a service connected disability.  

Neither urinary tract infections nor a kidney disorder are 
listed as diseases associated with AO exposure under 
38 C.F.R. § 3.309(e) although nephritis, if that was shown, 
could be presumptively service connected as a chronic disease 
if manifested to a compensable degree within one year after 
service.  

As noted in Savage, evidence to show chronicity must be 
medical unless it relates to a disorder as to which lay 
evidence is competent.  Savage, 10 Vet. App. 488, 498. The 
veteran reported skin rashes dating to service but the case 
lacks competent evidence of continuity of skin cancer 
symptomatology or recurrent sleep disturbances, 
genitourinary/kidney symptoms, or memory loss dating back to 
service much less a diagnosis of a chronic disorder for the 
purpose of VA compensation benefits.  There is no medical 
evidence of a nexus between in service and post service 
findings and the currently diagnosed disabilities.  

Simply put, there is no evidence that the veteran currently 
has chronic acquired disorders which developed in service or 
during an applicable presumption period. Competent medical 
evidence of a relationship between any currently diagnosed 
disorder and service or any service connected disability does 
not exist.  Voerth, 13 Vet. App. 117; McManaway, 13 Vet. 
App. 60; Savage, 10 Vet. App. 488.


In essence, the veteran's claims are based solely on his lay 
opinion and he has not offered any evidence of medical 
training or expertise demonstrating that he has been trained 
in the medical arts thereby rendering him competent to offer 
an opinion as to diagnosis and/or etiology of a disorder.  He 
is clearly alleging a fact which is beyond his competence to 
do so.  Espiritu, 2 Vet. App. 492;  King, 5 Vet. App. 19, 21.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King, 5 Vet. App. 19, 
21.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, 6 Vet. App. 136, 139, the veteran's lay 
opinion is an insufficient basis upon which to find his 
claims well grounded.  Espiritu, 2 Vet. App. 492.   
Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, 2 Vet. App. 609, 
611, the appellant's claims must be denied as not well 
grounded.  

As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert, 1 Vet. App. 49, 53.  

The RO found the claims of entitlement to service connection 
for memory loss a urinary tract infection and a kidney 
disorder to be not well grounded but the other claims were 
not specifically found by the RO to be not well grounded.  To 
the extent that the Board considered and denied some of the 
appellant's claims on a ground different from that of the RO, 
the appellant has not been prejudiced by the decision.  This 
is because in assuming that claims were well grounded, the RO 
accorded the appellant greater consideration than his claims 
in fact warranted under the circumstances.  Bernard, 4 Vet. 
App. 384.  

In light of the implausibility of the appellant's claims and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection.

Because the veteran has not submitted well-grounded claims, 
VA is under no obligation to assist him in the development of 
facts pertinent to the claims.  38 U.S.C.A. § 5107(a); 
Morton, 12 Vet. App. 477.  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a) to 
advise the claimant of evidence needed to complete a claim.  
Beausoleil, 8 Vet. App. 459.  The Court has held that the 
section 5103(a) duty requires that, when a claimant 
identifies medical evidence that may complete an application 
but is not in the possession of VA, VA must advise the 
claimant to attempt to obtain that evidence.  Brewer, 11 Vet. 
App. 228.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight, 131 F.3d at 1484-1485; Robinette, 8 
Vet. App. 69. 80.  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claims.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
skin disorder, the appeal is granted to this extent.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a skin disorder, the 
appeal is denied.  

The veteran not having submitted well grounded claims of 
entitlement to service connection for skin cancer, a sleep 
disorder and a prostate disorder as secondary to AO exposure, 
the appeal is denied.  

The veteran not having submitted well grounded claims of 
entitlement to service connection for memory loss, a urinary 
tract infection, and a kidney disorder, the appeal is denied.  



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



